Order filed, December 3, 2021.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00564-CV
                                  ____________

                              JOSE HUERTA, Appellant

                                         V.

           ZHONGTIAN INTERNATIONAL TRADE COMPANY, Appellee


                       On Appeal from the 240th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 20-DCV-278750


                                      ORDER

      The reporter’s record in this case was due November 9, 2021. See Tex. R.
App. P. 35.1.   The court sent past due notice for the reporter’s record on
November 10, 2021. No response was received, and the record has not been filed
with the court. Because the reporter’s record has not been filed timely, we issue
the following order.

      We order Elizabeth Wittu, the court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                    PER CURIAM
Panel Consists of Justices Wise, Spain, and Hassan